Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, it is not clear whether “..a drone…” (recited at line 4) refers to the same drone established at line 2 (or is it a different drone)? Claim 9 also recites “…a drone…” at line 2 and depends on claim 1 which already established ‘a drone’ at line 2.

Claims 2 – 8 and 10 are necessarily rejected based on their respective dependency, directly or indirectly, on claim 1.

In claim 11, it is not clear whether “..a drone…” (recited at line 7) refers to the same drone established at line 4 (or is it a different drone)? Claim 19 also recites “…a drone…” at line 2 and depends on claim 11.

Claims 12 – 18 are necessarily rejected based on their respective dependency, directly or indirectly, on claim 11.

In claim 20, it is not clear whether “..a drone…” (recited at line 6) refers to the same drone established at line 4 (or is it a different drone)?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3, 7 - 13, and 17 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims recite, overall, implementing/performing operations of determining to emulate a view of a drone camera with an image. Nothing the claims suggests what then concretely takes place subsequent to mimicking the image, i.e., a practical application. This judicial exception is not integrated into a practical application because this implementation/performance is carried out by a generic computer/server. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.

	Applicant’s claims are directed toward methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patent eligible subject matter. 

	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 - 3, 7 - 13, and 17 - 20 are directed toward the abstract ideas of a mathematical concept.  This is performed by (generically) receiving a current location and heading along a route, calculating an incremental mileage based on the current location and a previous location, determining that the incremental mileage meets a threshold criteria and setting an update flag based on the determination. All of the claimed steps in claims 1 - 3, 7 - 13, and 17 - 20 could practicably be performed within the human mind or a generic computer. Therefore, it can be seen that the claims clearly satisfy the first prong.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in a particular machine or manufacture (it is noted that the claims recite using a drone camera to capture an image, but this merely claims the ultimate source of the image data and not a component of performing the emulation). There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Note: while there is recitation of using the drone to capture the image, there is no claimed presentation or output of, say, controlling the drone that could be considered a practical application as to the emulation.

While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Applicant’s claims merely recite the use of generic computer components, e.g. “device”, “server” and “processor”.  Since the abstract ideas in Applicant’s claims are implemented using generic computer components and there are no further limitations or structural elements that go beyond the generic computer components, it can clearly be seen that the mental processes and mathematical operations in claims 1 - 20 are not integrated into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The use of one or more computers to perform calculations and update data is a well-understood, routine and conventional activity.

Thus, since the claims 1 - 20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 7 - 13, and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 20190063881 A1 to Abramov et al (“Abramov”).

Regarding claim 1, Abramov teaches determining to emulate a view of a camera (226a) at a particular location with a drone (102; figs. 2a, 2e at least; ¶¶0092, 0094 at least); deploying the drone to the particular location (using GPS; ¶0091); obtaining an image captured by a drone (¶¶0092, 0094 at least); and emulating the view of the camera with the image (¶¶0145, 0146, 0151).

Regarding claim 2, Abramov’s teaching, wherein emulating the view of the camera with the image comprises: determining characteristics of the camera to emulate; and generating an emulated image based on both the image and the characteristics of the camera to emulate (¶¶0092, 0094 at least).

Regarding claim 3, Abramov’s teaching, wherein generating an emulated image based on both the image and the characteristics of the camera to emulate comprises: generating the emulated image based on at least one of an angle of coverage, a resolution, or distortion of the camera (¶0095 at least).

Regarding claim 7, Abramov’s teaching, wherein emulating the view of the camera with the image is performed by a control unit server (network 228 as tied up with payload sensor 226; ¶¶0093 at least).

Regarding claim 8, Abramov’s teaching, wherein emulating the view of the camera with the image is performed by the drone (¶0094).

Regarding claim 9, Abramov’s teaching, wherein determining to emulate a view of a camera at a particular location with a drone comprises: receiving an indication of a model of the camera; and receiving an indication of a position in a 3D map that corresponds to the particular location (¶¶0076, 0096, 0098, 0144).

Regarding claim 10, Abramov’s teaching, providing an emulated image for display to a user (figs. 6a-6d; ¶0055).

Regarding claim 11, Abramov teaches one or more computers (216/220 at least) and one or more storage devices (106, 108, 110, 218; see fig. 2d at least; ¶¶0072, 0074) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising determining to emulate a view of a camera (226a) at a particular location with a drone (102; figs. 2a, 2e at least; ¶¶0092, 0094 at least); deploying the drone to the particular location (using GPS; ¶0091); obtaining an image captured by a drone (¶¶0092, 0094 at least); and emulating the view of the camera with the image (¶¶0145, 0146, 0151).

Regarding claim 12, Abramov’s teaching, wherein emulating the view of the camera with the image comprises: determining characteristics of the camera to emulate; and generating an emulated image based on both the image and the characteristics of the camera to emulate (¶¶0092, 0094 at least).

Regarding claim 13, Abramov’s teaching, wherein generating an emulated image based on both the image and the characteristics of the camera to emulate comprises: generating the emulated image based on at least one of an angle of coverage, a resolution, or distortion of the camera (¶0095 at least).

Regarding claim 17, Abramov’s teaching, wherein emulating the view of the camera with the image is performed by a control unit server (network 228 as tied up with payload sensor 226; ¶¶0093 at least).

Regarding claim 18, Abramov’s teaching, wherein emulating the view of the camera with the image is performed by the drone (¶0094).

Regarding claim 19, Abramov’s teaching, wherein determining to emulate a view of a camera at a particular location with a drone comprises: receiving an indication of a model of the camera; and receiving an indication of a position in a 3D map that corresponds to the particular location (¶¶0076, 0096, 0098, 0144).

Regarding claim 20, Abramov teaches one or more computers (216/220 at least) and one or more storage devices storing software (106, 108, 110, 218; see fig. 2d at least; ¶¶0072, 0074) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising determining to emulate a view of a camera (226a) at a particular location with a drone (102; figs. 2a, 2e at least; ¶¶0092, 0094 at least); deploying the drone to the particular location (using GPS; ¶0091); obtaining an image captured by a drone (¶¶0092, 0094 at least); and emulating the view of the camera with the image (¶¶0145, 0146, 0151).

Allowable Subject Matter
Claims 4 – 6 14 – 16 are objected to as being dependent upon a rejected base claim (both §§112/101), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(None of the identified art of record teaches, in the context of emulating images,  identifying a model of the camera; and identifying at least one of the angle of coverage, the resolution, or the distortion of the camera based on the model of the camera based on a mapping of models of cameras to respective characteristics of the models of cameras; determining that the angle of coverage of a camera in the drone is less than the angle of coverage of the camera to emulate; based on determining that the angle of coverage of the camera in the drone is less than the angle of coverage of the camera to emulate, obtaining a second image captured by the drone after at least one of the drone or the camera in the drone is rotated; based on determining that the resolution a camera in the drone is less than the resolution the camera to emulate, obtaining a second image captured by the drone after the drone is moved; and generating the emulated image from the image and the second image.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663